Citation Nr: 1536865	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial increased rating for residuals of prostate cancer, evaluated as 10 percent disabling from November 1, 2007 to January 17, 2012; 20 percent disabling from January 17, 2012 to September 27, 2012; and 40 percent disabling on and after December 20, 2013.  

2.  Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009, October 2009 and the November 2011 rating decisions of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  In the August 2009 and October 2009 decisions, the RO denied service connection for prostate cancer and diabetes mellitus type II.  The Veteran appealed this decision by way of the July 2010 VA Form 9, which has been construed as the notice of disagreement (NOD).  By way of the November 2011 rating decision,  the RO granted service connection for residuals of prostate cancer associated with herbicide exposure, and evaluated it as 100 percent disabling, effective from July 19, 2006, and an evaluation of 10 percent on and after November 1, 2007.  The Veteran was notified of the November 2011 rating decision in January 2012, and filed a NOD with this decision in January 2012.  Specifically, the Veteran disagreed with the portion of the decision which assigned a 10 percent disability rating effective from November 1, 2007.  

In the July 2012 rating decision, the RO increased the disability rating for the service-connected residuals of prostate cancer to 20 percent disabling, effective January 17, 2012.  In a subsequent rating decision dated in October 2014, the RO assigned a 40 percent rating effective December 20, 2013.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  In the February 2015 statement, the Veteran did not express satisfaction with these ratings.  Accordingly, this issue remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

The issue of entitlement to service connection for diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from November 1, 2007 to January 17, 2012, the Veteran's residuals of prostate cancer was manifested by urinary frequency resulting in daytime voiding interval between two to three hours, or awakening to void two times per night, but did not result in daytime voiding interval between one and two hours, or awakening to void three to four times per night.  

2.  From January 17, 2012 to September 27, 2012, the Veteran's residuals of prostate cancer was manifested by urinary frequency resulting in daytime voiding interval between one and two hours, or awakening to void three to four times per night, but did not result in daytime voiding interval less than one hour, or awakening to void five or more times per night.  

3.  Effective September 27, 2012, the Veteran's residuals of prostate cancer is manifested by daytime voiding interval less than one hour, or awakening to void five or more times per night.  

4.  For the period on and after September 27, 2012, the Veteran's residuals of prostate cancer was not manifested by the wearing of absorbent materials which must be changed more than four times per day.  





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of prostate cancer for the period from November 1, 2007 to January 17, 2012, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21 , 4.115a, 4.115b, Diagnostic Code 7527 (2014).  

2. The criteria for an initial rating in excess of 20 percent for residuals of prostate cancer for the period from January 17, 2012 to September 27, 2012 have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21 , 4.115a, 4.115b, Diagnostic Code 7527 (2014). 

3.  The criteria for an initial 40 percent rating for residuals of prostate cancer are met, effective September 27, 2012, but no earlier.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21 , 4.115a, 4.115b, Diagnostic Code 7527 (2014).  

4.  For the period on and after September 27, 2012, the criteria for an initial rating in excess of 40 percent for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21 , 4.115a, 4.115b, Diagnostic Code 7527 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished. 

Through the August 2006, October 2006 and March 2009 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the June 2010 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.  

The Board finds that these notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following these notice letters.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's service treatment records as well as all identified and available private and VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claims adjudicated herein.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations for his claimed disability in February 2011 and June 2014.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the requirements of the remand were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to retrieving the Veteran's VA treatment records and obtaining VA examinations with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

As noted above, the AOJ granted service connection for residuals of prostate cancer associated with herbicide exposure, and evaluated it as 100 percent disabling effective July 19, 2006 (he date of his claim), and 10 percent disabling effective November 1, 2007.  The Veteran's residuals of prostate cancer was rated under Diagnostic Code 7527.  Pursuant to this code, prostate gland injuries, infections, hypertrophy, postoperative residuals should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  In this case, the Veteran's prostate cancer residuals have predominantly been characterized by his voiding dysfunction.  Although the Veteran disability was noted rated under Diagnostic Code 7528, the Board notes that this code, along with a 100 percent disability rating, is usually assigned for malignant neoplasms of the genitourinary system.  The note following this diagnostic code indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115(b).  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a , DC 7527.  

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.  

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

In this case, the November 2011 rating action assigned both the 100 percent rating effective July 19, 2006, and a reduced rating of 10 percent, effective November 1, 2007 for the Veteran's residuals of prostate cancer.  While typically changes in evaluation shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2014), where a Diagnostic Code requires assignment of a 100 percent evaluation for a finite period of time, as does DC 7528 in this case, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); see also VAOPGCPREC 71- 91 (Nov. 7, 1991) (it was noted that section 3.105(e) applied where the change in evaluation would result in a reduction in the amount of compensation currently being paid; where there was no actual reduction the claimant was not subjected to economic hardship during the course of the appeal and the application of section 3.105(e) has no practical utility); VAOPGCPREC 29-97 (Aug. 7. 1997).  Therefore, the provisions of 38 C.F.R. § 3.105(e) do not apply to the initial staged ratings assigned for the Veteran's prostate cancer residuals.  

A.  For the period from November 1, 2007 to January 17, 2012

The relevant medical evidence of record includes a pathology report dated in June 2006 which reflects that the Veteran underwent a series of needle biopsies of the prostate, the results of which revealed findings of prostatic adenocarcinoma.  The Veteran was afforded a VA genitourinary examination in September 2006, during which time the examiner noted that the Veteran had been diagnosed with prostate cancer sometime around February 2006, based on a rapid increase of the PSA and an enlarged nodular prostate.  The examiner noted that the Veteran underwent a prostate biopsy which reflected a Gleason score of 4.3, and was scheduled for a seed implant later on that month.  According to the examiner, the Veteran had not undergone any treatment, to include chemotherapy, radiation or hormone treatments for his prostate cancer to date.  The Veteran denied any difficulty urinating, and further denied any incontinence, frequency or urgency.  Physical examination of the Veteran reflected blood pressure readings of 135/75 (sitting), 135/72 (standing), and 132/77 (supine or laying down).  The examiner described the prostate as asymmetrical and larger on the left, slightly nodular, and nontender to palpation with a palpable sulcus.  According to the examiner, there was a mild protrusion on the left side of the prostate.  Based on his evaluation of the Veteran, the examiner diagnosed him with prostate cancer with planned seed implant pending later that month.  He also acknowledged the Veteran's reported elevated glucose readings, but assessed him with normal glucose readings based on the current lab readings.  In addition, the VA examiner diagnosed the Veteran with essential hypertension that is controlled on medications, without peripheral vascular disease.  

Private medical records dated in September 2006 reflect that the Veteran did undergo an ultrasound-guided transperineal iodine-125 prostate brachytherapy procedure, wherein  87 seeds were implanted into certain target areas around his prostate through 24 needles.  He was discharged with a post-operative diagnosis of adenocarcinoma of the prostate, stage T2A, Gleason 3+4, prostate-specific antigen 7.2.  

VA treatment records issued at the Sacramento VA Medical Center and dated in October 2007 summarized the Veteran's medical history, and note that he underwent treatment with seeds for his prostate cancer.  Results from the rectal examination revealed a normal and enlarged prostate.  

The Veteran was afforded another VA genitourinary examination in February 2011 during which time he provided his medical history and noted that after being diagnosed with prostate cancer in March 2006, he underwent brachytherapy in September 2006, and since then his PSA has been low, and he has been following up with his physician every six months.  With regard to his residuals, and specifically his voiding dysfunction, the Veteran reported to urinate five times during the day at three hour intervals and twice at night at four hour intervals.  He denied any hesitancy or dysuria and reported a low stream.  The Veteran denied experiencing incontinence or the use of absorbent materials.  The Veteran further denied experiencing recurrent urinary tract infections, renal colic or bladder stones, acute nephritis, hospitalizations for urinary tract disease, or undergoing surgery on any part of the urinary tract.  He further denied experiencing any renal dysfunction as a result of his prostate cancer.  In addition, the Veteran denied the use of catheterizations, dilations, drainage procedures, diet therapy, or medications for his prostate cancer, and further denied undergoing any invasive and noninvasive procedures as a result of this disease.  The examiner noted that the Veteran's residuals did not affect his occupation or daily activities.  It was noted that the Veteran had erectile dysfunction as a result of his prostate cancer.  Physical examination of the Veteran reflected blood pressure readings of 124/80, 124/80, and 126/82, with no signs of edema.  His sensation and reflexes were intact at 2+ bilaterally, and the peripheral pulses were 2+ throughout.  There was no evidence of fistula, and the Veteran declined to undergo genital and rectal examinations.  When asked whether the Veteran had any other residuals of genitourinary disease, including post-treatment residuals of malignancy, the examiner indicated that he did not.  Based on her review of the claims file, as well as her discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having prostate cancer status post brachytherapy.  

Subsequent VA medical records prior to January 2012 are absent any signs or notations reflecting additional residuals associated with the Veteran's prostate cancer as well as worsening urinary symptoms.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected residuals of prostate cancer for the period from November 1, 2007 to January 17, 2012.  In this regard, the Veteran was not documented as experiencing any renal dysfunction during this period, nor has he reported to experience renal dysfunction.  Although the Veteran denied any urinary problems at the September 2006 VA examination, he did report to experience urinary frequency due to his prostate cancer residuals at the February 2011 VA examination.  Specifically, the Veteran reported to urinate five times during the day at three hour intervals and twice at night at four hour intervals.  The Veteran denied experiencing any incontinence, and the evidence of record does not show that he has had continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence that required the wearing of absorbent material which must be changed less than 2 times per day.  The Veteran further denied any obstructive symptomatology, to include hesitancy, and the report of the February 2011 VA examination reflects no treatment necessitating the use of catheterization, dilations or drainage procedures.  Moreover, the evidence does not reflect urinary retention requiring intermittent or continuous catheterization.  Id.  Therefore, for the period from November 1, 2007 to January 17, 2012, a rating in excess of 10 percent is not warranted.  





B. For the period from January 17, 2012 to September 27, 2012

After receiving notice of the November 2011 rating decision, in his NOD dated on January 18, 2012, the Veteran expressed his disagreement with the 10 percent disability rating assigned from November 1, 2007, and reported to have daytime voiding every hour to an hour-and-a-half.  He further reported to void three to four times every night.  

In a February 2012 statement, the Veteran stated that he informed his physician, Dr. P., as to the number of times he voids per day, and included one example the night before wherein he had to void within an hour interval during a road trip.  

The Veteran was evaluated by his urologist, S.W., M.D. at the Department of Urology through the Permanente Medical Group in February 2012, the report of which is of record.  During this visit, Dr. W. provided a recitation of the Veteran's medical history and went on to list the Veteran's PSA response from February 2006 to the present time, noting that it was less than 0.1 value as of January 19, 2012.  According to Dr. W., the Veteran has occasional urinary incontinence and urinary frequency approximately every hour or two.  Although they discussed the possibility of using anti-cholinergic, Dr. W. noted that the Veteran was dealing with this problem through lifestyle modification.  Dr. W. further recorded no stool incontinence or rectal bleeding, and wrote that the Veteran was currently "free of disease from his prostate cancer and has a very high likelihood of remaining so for the rest of his natural life."  According to Dr. W., the Veteran did have the anticipated side effects of urinary urgency and erectile dysfunction.  [The Board notes that the Veteran has been separately service-connected for his erectile dysfunction.]

In a March 2012 statement, the Veteran documented the number of times he had to void during the day on January 17, 2012.  The statement reflects that he had to void between one and two hour intervals during the day, and was awoken three times during the night to void.  

In light of this additional information and medical records, and by way of the July 2012 Decision Review Officer (DRO) Decision, the RO increased the disability rating for the Veteran's residuals of prostate cancer to 20 percent effective January 17, 2012, the earliest date it was factually ascertainable that he met the criteria for a 20 percent rating under Diagnostic Code 7527.   

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 20 percent for his service-connected residuals of prostate cancer for the period from January 17, 2012 to September 27, 2012.  With respect to urinary frequency, the evidence reflects that the Veteran reported daytime voiding once every hour to two hours and awakening to void about three times a night.  A higher initial rating is not warranted for urinary frequency during this period on appeal, as the evidence does not reflect a daytime voiding interval of less than one hour, nor does it show that the Veteran awakens to void five or more times per night.  38 C.F.R. § 4.115a (2014).  In addition, the Veteran's residuals of prostate cancer does not warrant an initial rating in excess of 20 percent with respect to voiding dysfunction.  The evidence does not reveal that the Veteran wore absorbent materials that needed to be changed two or more times per day.  Id.  In this regard, although the Veteran noted in his February 10, 2012 statement that he carried Depends with him, he added that he did not need to wear them for such a short trip.  Although Dr. W. noted that the Veteran had occasional urinary incontinence, he did not indicate that the Veteran required the use of absorbent materials that had to be changed 2 to 4 times a day.  Moreover, the Veteran has not indicated that his voiding dysfunction requires the wearing of absorbent materials that have to be changed 2 to 4 times a day.  In addition, a higher initial rating in excess of 20 percent was not warranted with respect to obstructed voiding as the evidence does not reflect urinary retention requiring intermittent or continuous catheterization.  Id.  Finally, the Veteran has not indicated, and the medical evidence does not reflect that the Veteran experiences renal dysfunction as part of his prostate cancer residuals.  Therefore, a rating in excess of 20 percent is not warranted for the time period from January 17, 2012 to September 27, 2012.  






C. For the period on and after September 27, 2012

In a September 2012 statement, the Veteran's wife, R.B., described how the Veteran's quality of life and health had deteriorated as a result of his military service, and specifically his exposure to Agent Orange in service.  She listed the Veteran's prostate cancer and ongoing residuals as one of many health problems he has dealt with throughout the years.  She further stated that she started maintaining a log of the number of times he awakens to use the bathroom at night, and recorded that he gets up six or more times a night to void, and then cannot fall back sleep.  

In his December 2013 Application for Increased Compensation Based on Unemployability, the Veteran stated that he awakens at least eight times every night to urinate.  He also reported to wear absorbent materials and to change his pads somewhere between six to eight times a day.  

The Veteran was afforded a more recent evaluation for his service-connected residuals of prostate cancer in June 2014, which entailed a review of his available records in conjunction with a telephone interview with the examiner.  The examiner reviewed the Veteran's medical history, and noted that he exhibited good results following his September 2006 seed implant, and the status of his disease was currently in remission.  The examiner marked that the Veteran had voiding dysfunction as a result of his prostate cancer, which caused urine leakage and required absorbent material that must be changed less than two times per day.  The examiner noted that voiding dysfunction did not require the use of an appliance, but did cause urinary frequency with a daytime voiding interval between one and two hours, and night time awakening to void five or more times.  The examiner noted that the Veteran's voiding dysfunction did not cause signs or symptoms of obstructed voiding.  The examiner also noted that the Veteran suffered erectile dysfunction as a result of his prostate cancer treatment.  When asked whether the Veteran had any other residuals conditions and/or complications due to his prostate cancer or treatment for prostate cancer, the examiner marked that he did not.  The examiner further noted no indications or signs of renal dysfunction as a result of the Veteran's prostate cancer and/or treatment for prostate cancer.  The examiner also reviewed the January 2014 diagnostic test findings and noted that the PSA level was 0.02.  

In light of the June 2014 VA examination report, as well as statements provided by the Veteran and his wife, the Board finds that the 40 percent disability rating for the service-connected residuals of prostate cancer should be effective from September 27, 2012, the date in which the statement issued by his wife is date-stamped as having been received at the RO.  As noted above, in her statement, the Veteran's wife indicated that the Veteran awakens six or more times a night to void, and then cannot fall back sleep.  

The Board finds that a rating in excess of 40 percent is not warranted for the period on and after September 27, 2012, as the evidence does not reflect that the Veteran required the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  In this regard, the Board acknowledges the December 2013 application for TDIU, wherein the Veteran reported that he has to change the absorbent materials six to eight times a day.  The Veteran is competent to report as to the frequency of the changing of his absorbent materials.  However, the Board assigns greater probative weight to the findings in the June 2014 VA examination report.  Indeed, this examination was conducted only a few months after the Veteran completed and submitted his December 2013 application.  The examiner recorded the Veteran's statements and noted that the Veteran only indicated that the absorbent material had to be changed less than twice a day.  There is nothing to suggest that the examination report was inaccurate or cursory.  Furthermore, in more recent statements since the June 2014 VA examination, the Veteran has not refuted these examination findings.  As such, the Board accords greater probative weight to the June 2014 VA examination report and finds that the medical findings produced through this examination provide a more accurate review of the Veteran's urinary frequency and voiding dysfunction.  As such, the Board finds that a rating in excess of 40 percent for the Veteran's voiding dysfunction is not warranted.  See 38 C.F.R. § 4.115a, Diagnostic Code 7527 (2014).  

In addition, a rating in excess of 40 percent is not warranted with respect to urinary frequency or obstructed voiding as these criteria do not provide ratings in excess of 40 percent.  Id.  Furthermore, the Veteran has not reported and the evidence does not show that the Veteran has experienced renal dysfunction as a residual effect of his prostate cancer and/or treatment provided for his prostate cancer.  As a result, an initial rating in excess of 40 percent is not warranted for the period on and after September 27, 2012.

Finally, the Board acknowledges that the Veteran's prostate cancer was rated as 100 percent disabling under Diagnostic Code 7527 for the period from July 19, 2006 to November 1, 2007.  As noted above, a 100 percent rating is warranted following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure with a mandatory VA examination at the expiration of six months.  The medical evidence shows that the Veteran's therapeutic treatment ended in September 2006.  Subsequent medical records and examinations show no reoccurrence or metastasis and there is no evidence that there has been any reoccurrence or metastasis since treatment has ended in September 2006.  Indeed, in the February 2012 letter, Dr. W. indicated that the Veteran was currently free of disease from his prostate cancer and has a very high likelihood of remaining so for the rest of his natural life.  In addition, the June 2014 VA examiner noted that the status of the Veteran's prostate cancer was currently in remission.  Therefore, a 100 percent rating under Diagnostic Code 7528 is not warranted at any other point during the period on appeal.  

In light of the above, the Board finds that the preponderance of the evidence is against an initial disability rating for residuals of prostate cancer in excess of 10 percent from November 1, 2007, in excess of 20 percent from January 17, 2012, and in excess of 40 percent from September 27, 2012.  The Board has considered staged ratings, but finds that the evidence does not support the assignment of staged ratings, other than those already assigned in this case.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected residuals of prostate cancer, by way of specific areas of dysfunction, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his residuals are manifested by urinary frequency and voiding dysfunction.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of prostate cancer, for the period from November 1, 2007 to January 17, 2012, is denied.  

Entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer, for the period from January 17, 2012 to September 27, 2012, is denied.

A 40 percent disability rating is established from September 27, 2012.

Entitlement to an initial disability rating in excess of 40 percent for residuals of prostate cancer since September 27, 2012, is denied.  



REMAND

The Veteran contends that he has diabetes mellitus, type II, that arose as a result of his herbicide exposure while serving in the Republic of Vietnam.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.  

Type II diabetes mellitus has been deemed associated with herbicide exposure, under VA law.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  It shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1110; 38 C.F.R. § 3.307(d) are also satisfied.  

In the November 2011 rating decision, the RO resolved reasonable doubt in favor of the Veteran and determined that based on evidence of record, to include the military personnel records, deck logs, and buddy statements, the Veteran served aboard the USS Impervious which was docked in DaNang Harbor during the Vietnam war, and the Veteran worked as a mechanic on a boat that went ashore with several of his fellow servicemen during this time.  The RO essentially conceded the Veteran's herbicide exposure in service.  The Board agrees with this determination.  

However, the evidence of record is currently unclear as to whether the Veteran has been diagnosed with having diabetes mellitus, type II.  At the September 2006 VA examination, the VA examiner determined that the Veteran did not have a current diagnosis of diabetes.  It was noted, however, that the Veteran had been informed by his private treatment provider that he was prediabetic or possibly insulin-resistant.  Moreover, VA treatment records dated in October 2007 reflect that the Veteran attended a diabetes nutrition class where he was counseled on basic principles and rationale for diet and diabetes.  The remainder of his VA treatment records indicate that he is prediabetic but are absent a clear and definitive diagnosis of diabetes.  In light of the conflicting medical evidence, the Board finds that a remand is necessary to schedule the Veteran for a more recent VA examination to determine whether he has a current diagnosis of diabetes mellitus, type II.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  (Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.) 

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Once these records have been retrieved, the Veteran should be accorded a VA genitourinary examination with a VA physician to determine whether the Veteran has a current diagnosis of diabetes mellitus, type II.  The paperless claims folder, to include all records on VBMS and Virtual VA, must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should address whether the Veteran has a diagnosis of diabetes mellitus, type II.  The examiner should provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that he/she cannot provide a clear diagnosis without resorting to speculation, the examiner should explain the inability to provide a diagnosis, identifying precisely what facts could not be determined.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


